UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7940


LARRY EDWARD HENDRICKS,

                Petitioner - Appellant,

          v.

LEVERN COHEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:08-cv-02445-DCN)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Edward Hendricks seeks to appeal the district

court’s orders accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and denying relief on his Fed. R. Civ. P. 59(e) motion.                             These

orders are       not     appealable   unless       a    circuit   justice      or   judge

issues a certificate of appealability.                       28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).          A    prisoner   satisfies         this

standard    by    demonstrating       that       reasonable     jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by      the     district        court        is    likewise      debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.    2001).      We    have       independently     reviewed      the

record and conclude that Hendricks has not made the requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the   court      and    argument     would     not    aid    the

decisional process.

                                                                               DISMISSED

                                            2